Title: From Thomas Jefferson to Charles Willson Peale, 15 November 1808
From: Jefferson, Thomas
To: Peale, Charles Willson


                  
                     Dear Sir 
                     
                     Washington. Nov. 15. 08.
                  
                  Your favor of the 12th. is recieved. the circumstance which has guided us in fixing on the subjects of study for my grandson has been the exclusive possession of Philadelphia of your Museum, the Anatomical dissections & mr Hamilton’s garden. add the Surgical operations at the hospital. I thought these would fill up his whole time; but as it is thought they will leave him time to attend the chemical lectures also I would have him do it. it is not the expence of money but of time I attend to, as he has but one season to stay at Philadelphia. I press him much after hearing a lecture to commit it to writing in substance. I deprecate his getting into company lest this should be neglected. the less he goes out the better. since you are so kind as to propose to send me a polygraph to use, that I may forward mine to you, I will thankfully accept of it. mine is become so troublesome & unmanageable that I am at times almost tempted to throw it by. I send you the copy made of this letter by which you may judge. to write the 1st. line legibly requires a change of from ½to ¼ of an inch in one of the pens, and in every line it is requisite to touch the adjusting screw two or three times to copy the whole line legibly. you will be so good as to put to it the improvement in the pen arm which you mentioned if on longer experience you have found it best. mr Gilpin’s improvement would not be of avail to me. I congratulate you on the return of your son, and doubt not his improvements to have been satisfactory to you as well as himself. I salute you esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               